Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman, Jr. (US 2009/0280027) in view of Mitchell et al (U.S. 5,267,895) and Michifumi et al (JP 2013-103032).
Regarding claim 1, Hayman's invention, a reference cited in the last Office action, is directed to an air treatment system using a photocatalytic reaction and a method for treating air using the photocatalytic reaction. Hayman discloses that
-    the photolytic reaction is a photocatalytic oxidation (p. [0011]);
-    the system may be designed and integrated into an existing portable air purifying device for use in hospitals or may be utilized with a hospital bed "an indoor space" to provide onboard air treatment and/or purification (p. [0083]);
-    the system may be utilized to treat air in an environment such as hospital which is controlled by HVAC (p. [0081]);
-    the treated air exits the system and back "recirculate" into the system (p. [0080];
-    the system may be used in in an open environment (p. [0084]); and
-    the system may be in communication with HEPA filters (p. [0054]).
Hayman teaches that a blower 104 is provided for moving untreated air and can produce desired flow rate to achieve desired air quality by removing bacterial and particulate matter through filters and the photocatalytic reactor (paragraphs [0033] & [0055]), but does not specifically teach the recited ACH. 
However, Mitchell et al disclose an air treatment apparatus and a method of using the same (ABSTRACT). Mitchell teaches that the air treatment is carried out by flowing air through filters 37 driven by a blower and a motor 38 to remove bacterial and smoke to provide clean air to the environment, wherein the blower and the motor are capable moving at  least 300 cubic feet per minute of air to accomplish over 30 ACH within a thirteen foot circle having its diameter at the center of the core (i.e. overlapping with the claimed ACH range and the claimed ratio, Figures 1-3, col. 2, line 13-15, col. 3, line 3-10, & col. 4, line 22- col. 5, line 2, (NOTE: the ratio of an air flow capacity to the volumetric size of the indoor space in a range of 0.15 to 0.38, assuming the height of the office in a range of 6 ft to 15 ft)). 
Therefore, it would be obvious for one having ordinary skill in the art to move the blower in such a capacity of at  least 300 cubic feet per minute of air to accomplish over 30 ACH within a thirteen-foot circle having its diameter at the center of the core as suggested by Mitchell in order to remove bacterial and particulate matter to achieve desired air quality while using the method of Hayman with reasonable expectation of success.
It has been held that a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
Hayman teaches that the device may be used in a hospital (paragraph [0083]) while Mitch teaches that some tests were made in a hospital (col. 6, line 38-52), but Hayman/Mitch does not teach to position the device near a head of the bed in a hospital. 
However, Michifumi et al disclose an air treatment apparatus  and a method of using the same (ABSTRACT). Michifumi teaches that the device comprises photocatalyst (paragraph [0095]) and is provided in a hospital room near a head of a bed to effectively sanitize the air surrounding the patient and maintain high hygiene statues for the patient (Figures 12 & 13, paragraphs [0148] – [0158]). Therefore, it would be obvious for one having ordinary skill in the art to position the photocatalytic device near a head of a bed in a hospital as suggested by Michifumi in order to effectively sanitize the air surrounding the patient and maintain high hygiene statues for the patient while using the method of Hayman/Mitch.   
Regarding claims 7-8, Mitchell teaches that the motor 39 moves in a capacity at least 300 cubic feet per minute of air (col. 4, line 62-67).Mitchell also teaches that the capacity of the motor 39 may vary depending upon the desired air quality (col. 5, line 3-5). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the airflow capacity as suggested by Mitchell while using the method of Hayman.
Regarding claim 14, Hayman discloses in p. [0084],
Regarding claim 15, Mitchell teaches that the device may be provided within a thirteen-foot circle having its diameter at the center of the core, which may have volumetric size in a range of 796 to 1990 cubic feet (NOTE: assuming the height of the office in a range of 6 ft to 15 ft, Figures 1-3, col. 3, line 3-10, & col. 5, line 1-2).
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman, Jr. (US 2009/0280027), Mitchell et al (U.S. 5,267,895), and Michifumi et al (JP 2013-103032) as applied to claim 1above, and further in view of Garfield et al. (US 7,720,100), a reference cited in the last Office action. Hayman as applied above further discloses in p. 54 that one or more filters that may be integral with a photocatalyst-containing reactor bed in the system. The difference between the references as applied above and each of the instant claims is the limitation(s) recited. Garfield teaches a photocatalytic oxidation system each of the recited limitations (paragraph crossing c. 2-3, c. 8,1.1-9 and c. 9,1. 21-35). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the references' system such that the photocatalytic air treatment system comprising the recited support medium and platinum, as per the teaching of Garfield. One of ordinary skill in the art would have been motivated to make such modification because the selection of any of known equivalent arrangements of photocatalytic air treatment system would have been within the level of ordinary skill in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayman, Jr. (US 2009/0280027), Mitchell et al (U.S. 5,267,895), Michifumi et al (JP 2013-103032), and Garfield et al. (US 7,720,100) as applied to claim 9 above, and further in view of Berman et al. (US 5,834,069), a reference cited in the last Office action. The difference between the references as applied above and the instant claim is the recited limitation. Berman teaches a photocatalytic oxidation system comprising the recited limitation (c. 5, I. 34-57). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the references' system such that the photocatalytic air treatment system comprising the recited support medium, as per the teaching of Berman. One of ordinary skill in the art would have been motivated to make such modification because the selection of any of known equivalent support medium in a photocatalytic air treatment system would have been within the level of ordinary skill in the art.
Response to Arguments
Applicant’s arguments filed on 2/28/2022 have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that Mitch does not teach  the new limitation of “a ratio of an air flow capacity to the volumetric size of the indoor space in a range of 0.25 to 0.5 (page 6 of REMARKS), Mitchell teaches that the device may be provided within a thirteen foot circle having its diameter at the center of the core, which may have the volumetric size in a range of 796 to 1990 cubic feet (Figures 1-3, col. 3, line 3-10, & col. 5, line 1-2, NOTE: assuming the height of the office in a range of 6 ft to 15 ft). Mitch also teaches that the blower and the motor are capable moving at least 300 cubic feet per minute of air (Figures 1-3, col. 2, line 13-15, col. 3, line 3-10, & col. 4, line 22- col. 5, line 2). Thus, Mitch teaches that a ratio of an air flow capacity to the volumetric size of the space is in a range of 0.15 to 0.38, which overlaps with the claimed range (i.e. 0.25 to 0.5). Therefore, Mitch teaches the above new limitations.
. 
Conclusion
Claims 1, 7-15 are rejected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795